            EXHIBIT 13




Case 3:20-cv-00290-SLG Document 28-17 Filed 01/15/21 Page 1 of 6
                                                            Ex. 13, p. 1
Case 3:20-cv-00290-SLG Document 28-17 Filed 01/15/21 Page 2 of 6
                                                            Ex. 13, p. 2
Case 3:20-cv-00290-SLG Document 28-17 Filed 01/15/21 Page 3 of 6
                                                            Ex. 13, p. 3
Case 3:20-cv-00290-SLG Document 28-17 Filed 01/15/21 Page 4 of 6
                                                            Ex. 13, p. 4
Case 3:20-cv-00290-SLG Document 28-17 Filed 01/15/21 Page 5 of 6
                                                            Ex. 13, p. 5
Case 3:20-cv-00290-SLG Document 28-17 Filed 01/15/21 Page 6 of 6
